Title: From George Washington to John Ellis, 10 July 1783
From: Washington, George
To: Ellis, John


                        
                            
                            Sir,
                            Hd Quarters in the State of New York July 10th 1783
                        
                        You profess not to be a panegyrist while you are bestowing the most exalted praise—but compliments apart—I
                            received your very polite Letter of the 25th of Mar: with much pleasure—It recalled to my remembrance some of the pleasing
                            occurrences of my past life & reminded me of the Acquaintances I had formed in it; for whom, tho’ seperated by
                            time—distance—& political Sentiments I retain the same Friendship.
                        I was opposed to the policy of G.B., & became an enemy to her measures; but I always distinguished
                            between a Cause and Individuals: and while the latter supported their opinions upon liberal & generous grounds,
                            personally, I never could be an enemy to them.
                        I have only to request therefore, that you will suffer me to retain that place in your friendship of which
                            you assure me I now hold—That you will accept my sincere thanks for the favorable Sentiments you have been pleased to
                            express of me—and will do me the Justice to believe, that with great esteem and regard I have the honr to be Sir Yr Most
                            Obt & Hble Ser.
                        
                            Go: Washington
                        
                    